Citation Nr: 1536731	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-31 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia, depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994, from April 1995 to February 1996, and from November 1999 to April 2005.  However, only his periods of service from June 1990 to June 1994 and from April 1995 to February 1996 are considered honorable active duty service, and his service from November 1999 to April 2005 is considered dishonorable for VA compensation purposes.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  In that decision, the RO denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.

The Veteran testified before the undersigned at a September 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.  In December 2012, the Board remanded this matter for further development.  The Board denied the claim of service connection for a psychiatric disability by way of an April 2014 decision.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court set aside the Board's April 2014 decision and remanded the case for readjudication in compliance with directives specified in a December 2014 Joint Motion filed by counsel for the Veteran and VA.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran contends that he began to experience psychiatric problems in service and that he has continued to experience such problems since that time.  There is no evidence of any complaints of or treatment for psychiatric problems in his service treatment records, but he has reported that he did not seek such treatment in service.

The Veteran underwent a VA psychological assessment in January 2010, which diagnosed schizophrenia, paranoid type.  The psychologist indicated that the veteran has an extensive history of persecutory and religious delusions accompanied by significant visual hallucinations, occasional auditory hallucinations and rare tactile hallucinations that have been present since at least 2003, though likely much earlier. Initial impressions include a preoccupation with religious material, experience of pleasant/comforting "visions" that are sent specifically to him from god, experience of unspecified voices, belief that others have historically harassed or threatened him and subjected him to "psychological mindgames," and episodes of depressive symptoms.  Many of these experiences and beliefs have been present since the early 1990's and appear to have impacted the veteran's functioning (loss of jobs, lack of housing, legal problems, lack of support system).  

The psychologist who conducted the December 2012 VA examination opined that it was not likely ("less likely than not") that the Veteran's paranoid schizophrenia was related to service.  The Joint Motion for Remand has indicated that this opinion is not adequate as it was based on the fact that there was no documentation of psychiatric symptoms in his service treatment records.

A May 2015 examination report from psychiatrist M. Cesta, M.D., FACP indicates that Dr. Cesta reviewed the Veteran's service records, medical records, and ancillary information and that he performed a diagnostic interview and assessment of the Veteran.  He diagnosed the Veteran as having schizophrenia and concluded that this disability began during his second period of service and had steadily worsened since that time.  

In light of the conflicting medical opinions, the Board finds that the claim should be remanded in order to determine the nature and etiology of any psychiatric disability.  

Accordingly, the case is REMANDED for the following action: 

1. The RO should refer the claims file to a VA psychiatrist to determine the nature and etiology of the Veteran's psychiatric disability.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist.  The examiner should review the evidence of record, including the service treatment and personnel records and the post service clinical records including the January 2010 VA psychological assessment, the December 2012 VA examination report, and the May 2015 medical report by Dr. Cesta.  

For each psychiatric disability diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The report should include a complete rationale for all opinions expressed.  If an additional psychiatric examination is needed, one should be accomplished.   

2. After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


Department of Veterans Affairs


